Citation Nr: 1701639	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-03 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service with the U.S. Navy from June 16, 1976 to July 7, 1976.  Thereafter, the Veteran had active military service with the U.S. Army from October 1980 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued in March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In relation to his appeal, the Veteran requested a video-conference hearing before a member of the Board, which was scheduled for October 14, 2016.  Despite indicating he would appear (see VA 21-0820, Report of General Information, dated September 13, 2016), the Veteran failed to report for his hearing.  Shortly thereafter, the Board forwarded the Veteran's claims file to his representative to provide it the opportunity to submit written argument in favor of the Veteran's appeal since his hearing was not held.  In response, rather than submit the requested written argument, the Veteran's representative submitted a Motion to Reschedule Hearing for Good Cause on November 17, 2016.  

Rule 704 provides that, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the schedule hearing date.  A motion for a new hearing date following a failure to appear for a scheduled hearing must be in writing, must be filed within 15 days of the originally scheduled hearing date, and must explain why the appellant failed to appear for the hearing and why a timely request for a new hearing date could not have been submitted.  38 C.F.R. § 20.704(d).  

In the present case, the Veteran was scheduled for a video-conference hearing before the undersigned Veterans Law Judge on October 14, 2017.  Unfortunately, the Board did not receive his motion to reschedule his hearing until November 17, 2017, which is 34 days after the date his hearing was scheduled.  The regulation is clear that the motion "must be filed within 15 days of the originally scheduled hearing date."  As such, his motion was not timely filed, and the Board must deny it.  Therefore, the Veteran's Motion to Reschedule Hearing for Good Cause is, hereby, denied.

As to the representative's right to submit written argument on behalf of the Veteran, the Board notes that it was provided that opportunity after the Veteran failed to appear for his hearing, but instead it chose to only submit the motion to reschedule the Veteran's hearing.  Thus, the Board finds that the representative was provided an opportunity to present argument in favor of the Veteran's appeal, and there is no prejudice to the Veteran in not affording to it further opportunity to do so.  The Board may, therefore, proceed to adjudicate the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability, diagnosed as left rotator cuff tear, left acromioclavicular joint separation and degenerative joint disease, is not related to his military service, and arthritis was not manifested to a compensable degree within one year of service separation.

2.  The Veteran's diabetes mellitus, type II, is not related to his military service and was not manifested to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or aggravated by service, nor can it presumed to be related to service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Diabetes mellitus, type II, was not incurred in or aggravated by service, nor can it presumed to be related to service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor his representative has argued otherwise.

The Board notes that the Veteran has made statements that the RO claimed it could not find his medical records and that the National Personnel Records Center (NPRC) claimed it could not find his records pertaining to the time while he was stationed at Fort Lewis, Washington, and Nuremburg, Germany.  See September 18, 2012 VA 21-4138.  However, the Board notes that the Veteran's service treatment records for his period of active service with the U.S. Army in the 1980s were obtained from the NPRC and associated with the Veteran's claims file in July 2011.  There is no indication that the records received do not constitute entire collection of the Veteran's service treatment records.  In fact, there are records from when the Veteran was at Fort Lewis through 1983 and from when he was in Germany.  Moreover, the Veteran has not submitted records that were not a part of the official records indicating that there are other records that have not been obtained.  Consequently, the Board finds that all service treatment records have been obtained and associated with the Veteran's claims file and no further efforts are required.  VA has met its duty to assist in this regard.

The Veteran is seeking service connection for a left shoulder disorder and diabetes mellitus, type II, that he contends are related to his military service. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a) (3) provides for presumptive service connection for chronic diseases, including arthritis and diabetes mellitus, that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Left Shoulder Disorder

The Veteran claims that his current left shoulder disability is due to two injuries he sustained while serving with the U.S. Army in the 1980s.  Specifically, he has related the he first injured his left shoulder in the winter of 1983 while learning to ski on winter training in Alaska (although he was stationed at Fort Lewis, Washington), from which he had an "AC joint separation."  He has also stated that he injured a second time while he was stated in Germany when he fell off the back of a two and a half ton truck.

VA treatment records from 2007 to the present and a November 2015 VA examination establish the Veteran has a current left shoulder disorder diagnosed as left rotator cuff tear, left acromioclavicular (AC) joint separation and degenerative joint disease of the AC joint and glenohumeral head.  

Although the Veteran has a current disability relating to his left shoulder, the preponderance of the evidence, however, is against a finding that there is a relationship between his current left shoulder disorder and his military service.  

Initially, although the Veteran is diagnosed to have degenerative joint disease of the left shoulder, which is a presumptive chronic disease under 38 C.F.R. § 3.309(a), the Board finds that presumptive service connection for such a chronic disease, as set forth in 38 C.F.R. §§ 3.307(a)(3), is not warranted because the evidence fails to establish that it was manifested to a compensable degree within one year of his discharge from service or, in other words, by October 2, 1990.  Rather, the earliest evidence in the record establishing the Veteran had degenerative joint disease of the left shoulder was a November 2010 X-ray report showing there was mild degenerative joint disease of the glenohumeral joint.  This evidence is more than 11 years after the Veteran's separation from service.  Consequently, the preponderance of the evidence is against finding that presumptive service connection for degenerative joint disease of the left shoulder based upon a chronic disease is warranted.

The Board also finds that service connection for degenerative joint disease based upon chronicity or a continuity of symptomatology is not warranted as, despite the Veteran's report of receiving two injuries in service to his left shoulder, the service treatment records are silent for complaints of or treatment for a chronic disorder, specifically degenerative joint disease, of the left shoulder.  Rather they only show treatment for the right shoulder in October 1983.  In addition, a July 1996 periodic examination report fails to demonstrate an abnormal finding of the left shoulder.  More importantly, at the time of his separation examination in May 1989, the Veteran did not give a history on his Report of Medical History of having any injuries to his left shoulder and he denied having a "[t]rick shoulder or elbow."  On examination, no abnormality of the left shoulder was identified.  Thus, despite the Veteran's complaints of pain in the shoulder since service, the preponderance of the evidence is against a finding that he had a chronic disorder in service and continuous symptoms since.  The Board finds that the Veteran's current contentions, which suggest continuity, lack credibility as they are inconsistent with his own report at service separation as well as the contemporaneous medical evidence, including his physical examination at service separation.  Thus, service connection based upon chronicity pursuant to 38 C.F.R. § 3.309(b) is not established.  

Furthermore, a continuity of symptomatology is also not established.  Although the Veteran has reported that he has had pain in the shoulder since service, such report is inconsistent with the evidence of record.  The Veteran denied shoulder problems, a "trick shoulder," at the time of his separation examination in May 1989, and no abnormality was found on examination.  This evidence is directly in contradiction to the Veteran's statements that he had continuing problems with his left shoulder after the two injuries he relates he had in service.  Furthermore, it does not appear that the Veteran sought treatment for his left shoulder until November 2010.  At such time, he reported only injuring it in a motor vehicle accident in 1988 (presumably the incident in Germany), but that it "started getting worse again > 2 yrs."  This Board finds that this statement of the Veteran's then-contemporaneous state of physical condition is in contradiction with his report of having a continuity of symptomatology since service.  Moreover, the Veteran has made other contemporaneous statements of physical condition and history of his left shoulder condition that are inconsistent with a finding of a continuity of symptomatology.  For example, a July 12, 2012 Nursing Emergency Department Triage Note records the Veteran's report that he broke his shoulder in a 1983 skiing accident, but the physician's note from the same visit noted only "several years of left shoulder pain."  In a September 2012 Orthopedic Surgery consultation note, the Veteran's report of the two in-service injuries is noted, but also that he worked driving a forklift in a warehouse for a periods; that he had a motor vehicle accident in 2005; and that he recalled having received a cortisone injection in the AC joint and physical therapy after that.  At a November 2012 PM&R EMG Consult, he reported a "left shoulder injury in the past with worsening left shoulder pain in the last 2 years."  

Furthermore, in complete contradiction with prior reports, in June 2015, the Veteran report during a Primary Care visit that, "[w]hile in the Army, at Fort Wayne Wright, he fell while skiing and injured both shoulders.  Told he broke his left shoulder and dislocated right shoulder."  The Veteran never made such report to VA in support of his claim and there is clearly nothing in the service treatment records to support such a history of injury.  An October 1983 service treatment note states that the Veteran had right shoulder pain and noted that the right shoulder looked dislocated, but he was actually diagnosed to have a right shoulder strain.  However, there is no indication in this note how the Veteran injured his right shoulder and there are no complaints of a problem with his left shoulder, much less a diagnosis that it was fractured.  Moreover, the Veteran had two examinations after this supposed injury that failed to find any residuals of a fractured left shoulder.  

In addition, at the November 2015 VA examination, it appears that the Veteran reported being injured when tackled in the 1980s while playing football, but the examiner noted that, "[a]ccording to his VA records, a left shoulder injury occurred in 1983 while the patient was skiing in the military."  The Veteran had never before argued that his left shoulder condition was due to a football injury.  In fact, contrary to this history, just in June, he had reported  injuring both shoulders in the 1983 skiing incident, not just his left like he had previously reported.  

The Board finds that the inconsistencies between the Veteran's statements made in support of his claim for service-connected compensation and the contemporaneous medical evidence reduces the credibility of the Veteran's statements, as does his self-interest due to the fact that he is attempting to obtain monetary compensation.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This would include weighing the contemporary medical evidence against lay statements.  Hence the Board finds that the inconsistencies in the evidence diminish the Veteran's credibility such that it reduces the probative value of his assertions.

Furthermore, the Board finds the service treatment records and the VA treatment records to have more probative value than the Veteran's current reports made in support of his claim as these reports were generated with a view towards ascertaining the veteran's then-contemporaneous state of physical and mental readiness.  As such, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the veteran's current attempt to secure service connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  

Consequently, when weighing the Veteran's service treatment records and VA treatment records against the Veteran's statements of continuity of symptomatology, the Board finds that the preponderance of the evidence is against finding that the Veteran has had a continuity of left shoulder degenerative joint disease since service because the service treatment records fails to establish the presence of degenerative joint disease or symptoms related thereto during service and the VA treatment records fail to establish the presence of degenerative joint disease until November 2010 or that the Veteran had continuous symptoms of degenerative joint disease since service.  Thus, the Board finds that service connection on this theory is also not warranted.

The Board, however, must also consider whether direct service connection may be warranted based upon a totality of the evidence under 38 C.F.R. § 3.303(a).  The Board finds that the evidence does not establish that direct service connection is warranted.

Specifically, the evidence fails to establish that there is a nexus relationship between the Veteran's current left shoulder disability and his military service, even assuming that he sustained an injury in service as he contends.  The VA obtained a nexus opinion in November 2015.  That VA examiner, after examining the Veteran and considering the evidence (including the Veteran's service treatment records and the Veteran's contentions of injury in service), opined that the Veteran's current shoulder conditions are less likely than not related to service and more likely related to overuse and possible injury after service.  The examiner remarked that there is no documentation of a left shoulder injury found in the Veteran's service treatment records and the Veteran self-reports injuring the left shoulder while skiing in 1983. The examiner reasoned that, regardless of whether this in-service injury occurred, the Veteran denied shoulder problems during his separation exam in 1989, and his shoulder examination at that time was negative.  

The Board finds this medical opinion highly probative as it is based upon a review of the entire record and sound medical principles.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board acknowledges that the VA examiner did not comment on the second in-service injury that the Veteran has claimed.  However, there is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  Furthermore, a VA examination report "must be read as a whole" to determine an examiner's rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012), and on review of the report as a whole, it is clear that the examiner based his opinion on the lack of any significant in-service treatment for a left shoulder disorder and the Veteran's failure to report and the lack of any objective finding of any left shoulder condition at the 1989 separation examination..  The Veteran has not provided an opposing medical opinion and he has not shown that he is competent to rebut the VA examiner's medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnoses).  Furthermore, he cites to no record evidence indicating that the examiner was incompetent, had erroneous facts, or misinformed the Board.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed.Cir.2009).  

Furthermore, even if a medical opinion is inadequate to decide a claim, it is not necessarily entitled to absolutely no probative weight.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  However, if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.  See Nieves-Rodriguez, 22 Vet. App. at 302; Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (citing United States v. Welsh, 774 F.2d 670, 672 (4th Cir.1985) ("The probative value of evidence is its tendency ... to establish the proposition that it is offered to prove.").  "VA is not permitted to completely ignore even an 'inadequate' opinion or examination, whether it is in favor or against a veteran's claim."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012)

Thus, the only evidence of record relating the Veteran's current left shoulder disorder to his military service is his own lay statements.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Board acknowledges that Veteran is competent to testify that he injured his shoulder and that he had pain in his shoulder, the currently diagnosed disorders of the left shoulder at issue in this case could have multiple possible causes and thus, they fall outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, the Board finds that the Veteran is not competent insofar as his statements would tend to render a medical opinion as to the etiology of the currently diagnosed disorders of his left shoulder.  To that extent, therefore, his statements lack probative value to establish a nexus relationship between the currently diagnosed disorders of his left shoulder and the Veteran's military service.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a left shoulder disorder is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Diabetes Mellitus, Type II 

The Veteran claims his diabetes mellitus, type II, is related to his military service.

VA treatment records show that the Veteran was diagnosed to have diabetes mellitus, type II, in December 2009.

Although the Veteran has a current disability, the evidence fails to establish there is a relationship between his diabetes mellitus, type II, and his military service.  

Initially, although the Veteran is diagnosed to have diabetes mellitus, type II, which is a presumptive chronic disease under 38 C.F.R. § 3.309(a), the Board finds that presumptive service connection for such a chronic disease, as set forth in 38 C.F.R. §§ 3.307(a)(3), is not warranted because the evidence fails to establish that it was present within one year of his discharge from service or, in other words, by October 2, 1990.  Rather, the earliest evidence in the record establishing the Veteran had diabetes mellitus, type II, is December, 4, 2009 VA treatment notes showing the Veteran was seen in the Primary Care Clinic with a history of having passed out the day.  He was seen by an outside provider who told him he has diabetes and gave him medication for it.  This evidence is more than 10 years after the Veteran's separation from service.  Consequently, the preponderance of the evidence is against finding that presumptive service connection for diabetes mellitus, type II, based upon a chronic disease is warranted.

Furthermore, the Board finds that service connection pursuant to 38 C.F.R. § 3.303(b) for either chronicity or continuity of continuity of a chronic disease is not warranted as the evidence clearly fails to demonstrate that the Veteran's diabetes mellitus, type II, had its onset in service or until December 2009.  The service treatment records are silent for evidence indicating that the Veteran had diabetes mellitus, type II, or symptoms thereof during service.  Thus, chronicity during service is not shown.  Moreover, the VA treatment records clearly demonstrate the onset of the Veteran's diabetes mellitus, type II, was in December 2009.  The Veteran himself reported a one-month onset of symptoms at that time.  Thus, clearly there was not a continuity of symptomatology since service.  The Veteran has not contended otherwise.  Therefore, the Board finds that the preponderance of the evidence is against finding that service connection under 38 C.F.R. § 3.303(b) is warranted.

Moreover, the Board finds that the evidence fails to establish that service connection for the Veteran's is warranted based upon a totality of the evidence under 38 C.F.R. § 3.303(a).  

The Veteran's service treatment records are silent for any complaints, symptoms, treatment or diagnosis of diabetes mellitus, type II.  His separation examination in May 1989 failed to demonstrate any findings consistent with diabetes mellitus, type II.  

The Veteran was not diagnosed to have diabetes mellitus, type II, until December 2009.  At that time, he was seen at the VA Medical Center with complaints of having passed out the day before.  He reported that, for the past month, he had been having dry mouth, blurry vision, feeling very thirsty and increased urinary frequency, going to the bathroom every 15 to 30 minutes.  He also had lost 25 pounds.  His glucose was 356 mg/dL and his hemoglobin A1C was 9.9%, both considered high.  

The Board finds that this evidence fails to establish a nexus relationship between the Veteran's currently diagnosed diabetes mellitus, type II, and his military service.  The Veteran has simply made a straightforward allegation of service connection without any explanation as to why he believes his diabetes is related to his military service.  

Furthermore, the medical evidence fails to establish any such link or even suggest a link.  There is a substantial gap in time - 10 years - between the Veteran's military service and the onset of his diabetes mellitus, type II.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service). 

The Board acknowledges that VA did not afford the Veteran a VA examination in relation to this claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  However, such an examination was not necessary in this case as the evidence of record fails to even hint at a possible relationship between the Veteran's diabetes mellitus, type II, and his military service.  See 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for diabetes mellitus, type II, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


